Citation Nr: 1826829	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for compensation purposes for loss of teeth due to closed fracture to left body of mandible.  

2.  Entitlement to a compensable disability rating for residuals of fracture, body of left mandible.  

3.  Entitlement to an earlier effective date for the grant of entitlement to service connection for residuals of fracture, body of left mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1965 with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The February 1972 rating decision awarding service connection for residuals of fracture, body of left mandible, is final.  

2.  The preponderance of the competent evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid.  

3.  The residuals of the fracture of the Veteran's body of the left mandible do not cause moderate nonunion of the mandible, or moderate displacement due to malunion.  

4.  The Veteran's claim for a grant of entitlement to service connection at an earlier effective date for residuals of fracture of the left mandible was made after the prior decision was final and is thus a freestanding claim.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for compensation for dental trauma, categorized as loss of teeth, are not met.  38 U.S.C. § 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

2.  The criteria for a compensable disability rating for residuals of a left mandible fracture are not met or approximated.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.150, Diagnostic Code 9904 (2017).  

3.  The Court has barred claimants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a March 2013 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records (STRs), VA medical records, and the Veteran's own contentions along with his representative's written argument.  

In the January 2015 Form VA-9, the Veteran contended that the July 2013 VA examiner did not adequately examine the Veteran's teeth and jaw conditions.  After reviewing the results of the examination report, the Board finds that the Veteran has been provided with a thorough and comprehensive medical evaluation of his residuals of left mandible fracture condition.  Stegall v. West, 11 Vet. App. 268 (1998).  The examiner obtained panoramic X-ray imaging of the Veteran's teeth and jaw area at the examination.  The resulting VA opinions were factually informed, medically competent and responsive to the issue.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Service Connection  

The Veteran sought a ten percent service connection rating for loss of teeth.  While the Veteran has service connection benefits for the purposes of dental treatment for loss of teeth, the Veteran is not currently service-connected for a loss of teeth condition for compensation purposes.  After careful review of the evidence, the Board finds that service connection for loss of teeth for compensation purposes is not warranted.  

As for the Veteran's claim for service connection for loss of teeth, the Board notes that this claim originally arose after the Veteran was denied dental care at a VA facility in September 2012, after having received dental care for many years based on his service-connected residuals of fracture of the left mandible.  In the August 2013 rating decision, the RO granted the Veteran service connection status for the purposes of receiving dental treatment for loss of teeth due to closed fracture of the left body of the mandible under 38 C.F.R. § 3.381, but did not explicitly make a determination as to service connection for compensation purposes for that condition.  The Veteran's timely notice of disagreement listed "left lower jaw - all teeth were chiped [sic] or cracked - jaw broken, teeth on top front were replace & got infected" and marked the box "service connection" as the area of disagreement.  The Veteran wrote "10 percent" in the percentage of evaluation sought.  The Veteran included a lengthy written history of his jaw and teeth conditions.  However, the subsequent December 2014 SOC reiterated the grant of service connection for loss of teeth for dental treatment purposes, but again did not explicitly adjudicate the incorporated claim for service connection for loss of teeth for compensation purposes.  

In certain circumstances, pursuant to the "implicit denial doctrine," "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if (VA) did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  When a RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram, 21 Vet. App., at 255.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).  The implicit denial doctrine also applies when the subsequent adjudication is a Board, rather than an AOJ, decision.  Cogburn v. Shinseki, 24 Vet. App. 205, 212 (2010) (citing Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010)).  

The Board notes that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Douglas v. Derwinski, 2 Vet. App. 435 (1992) (Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Here, the Veteran made claim for service connection for "dental trauma" in September 2012.  The RO granted service connection for loss of teeth for the purposes of dental treatment in an August 2013 rating decision.  That decision did not explicitly deny service connection for the purposes of compensation, thus the questions before the Board are whether that claim was implicitly denied and therefore before the Board on appeal and, if so, is service connection for compensation purposes warranted.  

In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.  

In this case, each of the Cogburn factors has been met.  As explained above, a claim for service connection for dental trauma for compensation and treatment purposes are part and parcel of a general claim for dental trauma.  

In reference to the second factor, the December 2014 statement of the case included a citation for 38 C.F.R. §§ 3.303, 3.304, and 3.381 for service connection criteria and dental treatment benefits.  The RO explained that service connection for dental treatment purposes was granted due to an injury resulting in service connection for the residuals of mandible fracture.  The rating decision code sheet notes, "The following teeth were injured by trauma in service: 17, 18, 19, 20, 29, 30, 31, and 32."  

Regarding the third factor, the timing of the claim made in September 2012, as explained above, was concurrent for service connection for dental trauma for both compensation and dental treatment purposes.  

For the fourth factor, the Veteran at that time was represented by The American Legion, a Veterans Service Organization (VSO).  VA is required to read filings liberally when a claimant is either pro se or represented by a VSO.  Roberson, 251 F.3d 1378.  Even reading the filings liberally, the Board finds that the August 2013 Board decision implicitly denied a claim for service connection for compensation purposes for dental trauma, categorized as loss of teeth.  

Since the Board finds that the August 2013 rating decision implicitly denied service connection for compensation purposes for dental trauma, categorized as loss of teeth, the next question is whether a grant of service connection for that condition for compensation purposes is warranted.  Here, the Board finds that it is not warranted.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  When a disability is initially diagnosed after separation from service and not within any applicable presumptive period, service connection may be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to dental disabilities or injuries, VA compensation is only available for certain types of conditions.  38 C.F.R. § 4.150.  These include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, limited motion of the temporomandibular articulation, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes (DC) 9900-9916.  

Compensation is also available for loss of teeth, but only if such is due to loss of substance of body of maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  In such cases, bone loss through trauma or disease, such as osteomyelitis, must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, DC 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by a suitable prosthesis.  38 C.F.R. § 4.150, DC 9913.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease can be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161, but not for purposes of compensation.  38 C.F.R. § 3.381(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Upon review of the evidence, the Board concludes that the Veteran is not entitled to service connection for a compensable dental injury because he does not currently suffer from a disability or injury for which compensation can be provided and which is not already service-connected.  

The Veteran is currently service-connected at a noncompensable rating for residuals of fracture of left body of the mandible.  The Veteran has been granted service connection for dental treatment purposes.  

The Veteran's service treatment records show that he did suffer trauma to the teeth resulting in loss of teeth.  

The Veteran was afforded a VA examination in July 2013 for dental conditions.  The examiner noted that the Veteran suffered trauma in service resulting in the fracture of several teeth that were repaired or replaced prior to separation from active duty.  The examiner noted that the teeth lost during service were not lost as a result of loss of substance of the mandible or maxilla without loss of continuity.  The examiner noted that the Veteran is currently missing teeth numbers 1-20 and 29-32 but they were lost post-service for reasons not related to service.  The examiner did not note the presence of osteomyelitis.  

Based on a review of all the evidence, the Board finds that the Veteran does not have a dental injury for which service connection for compensation can be granted.  The evidence establishes that the Veteran's dental injury consists of replaceable missing teeth, which is not a compensable dental injury under controlling law.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 4.150.  Although the Veteran suffered an injury to his teeth during active service, the affected teeth were treated or replaced and the current missing teeth are a result of non-service-related conditions.  As compensation is only available for loss of teeth when such is due to the loss of substance of body of maxilla or mandible where bone loss through trauma or disease is shown, the Veteran's dental trauma does not meet the criteria.  See Simington, 11 Vet. App. 41; 38 C.F.R. § 4.150, DC 9913.  

The evidence is not in equipoise, but the greater weight of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for compensation for a dental injury is denied.  

III.  Increased ratings  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2017).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

There are several diagnostic codes under which disabilities of the mandible can be rated.  Chronic osteomyelitis or osteoradionecrosis of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9900.  This code signifies that this disability should be rated as osteomyelitis, 38 C.F.R. § 4.71a, Diagnostic Code 5000. 

Complete loss of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9901, under which a 100 percent disability rating is warranted when there is complete loss of the mandible or loss between the angles.  Partial loss of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9902, under which a 30 percent disability rating is warranted for loss of approximately one-half of the mandible, not involving temporomandibular function.  A 50 percent disability rating is warranted for loss of approximately one-half of the mandible involving temporomandibular articulation.  

The Veteran's disability of residuals of left mandible fracture is currently rated under 38 C.F.R. § 4.150, Diagnostic Code 9904, which pertains to malunion of the mandible.  Malunion of the mandible is rated under 38 C.F.R. § 4.150, Diagnostic Code 9904, under which a noncompensable disability rating is warranted for slight displacement.  A 10 percent disability rating is warranted for moderate displacement.  A 20 percent disability rating is warranted for severe displacement.  

Under Diagnostic Code 9903, for nonunion of the mandible, a 10 percent disability rating is warranted for moderate nonunion of the mandible and a 30 percent disability rating is warranted for severe nonunion of the mandible.  

Disability ratings for both nonunion and malunion of the mandible are dependent on degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150.  

In July 2013, the Veteran was afforded a VA examination.  At the time, the examiner obtained panoramic X-ray imaging of the Veteran's teeth and jaw area.  The examiner diagnosed loss of teeth due to trauma in service and closed fracture of the left mandible body.  The examiner noted that the Veteran has subsequently lost teeth for reasons unrelated to the trauma in active service.  The examiner noted that the Veteran has not lost any part of the mandible or mandibular ramus, has not lost either condyle or coronoid process, and the Veteran has not sustained an injury resulting in malunion or nonunion of the mandible.  The Veteran was missing teeth numbers one through 20, and 29 through 32.  There was no osteomyelitis noted.  The examiner noted that based on the current X-ray, the Veteran had no malunion or nonunion of the mandible.  

The Veteran's treatment records do not indicate loss of masticatory function due to the residuals of the in-service left mandible fracture.  

There is no evidence indicating that the Veteran has chronic osteomyelitis or osteoradionecrosis of the mandible, or that he had complete or partial loss of the mandible.  Therefore, a compensable disability rating for residuals of a left mandible fracture under another applicable diagnostic code is not warranted.  38 C.F.R. § 4.150, Diagnostic Codes 9900, 9901, 9902.  

The Board finds that the Veteran is not entitled to a compensable disability rating for residuals of the left mandible fracture.  The evidence of record does not show that the Veteran has lost any masticatory function or that he has loss of range of motion.  Therefore, the Board finds that there is not sufficient evidence of loss of motion or loss of masticatory function so as to be considered a moderate disability.  Therefore, entitlement to a compensable disability rating for residuals of a left mandible fracture is not warranted under either DC 9903 or 9904.  38 C.F.R. § 4.150.  Although the July 2013 VA examiner noted that the Veteran did not have malunion of the left mandible, the Board will not disturb the presently assigned DC as there is no other more appropriate DC for the Veteran's condition.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a compensable disability evaluation for the Veteran's residuals of left mandible fracture, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

IV.  Earlier effective date 

The Board notes that the Veteran's claim form filed in September 2012 was articulated as a claim for service connection for new disabilities written as "dental trauma while on active duty in Korea in 1954-1955 due to injury to face and jaw."  

The Veteran is service-connected for residuals of fracture, body of left mandible, at a noncompensable rating since November 3, 1971, awarded in a February 1972 rating decision.  The Veteran did not timely appeal that decision and it became final.  38 U.S.C. § 7105 (1972); 38 C.F.R. § 20.1103 (1972).  The Court has barred claimants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran returned a statement dated April 2013 at the request of the RO to clarify the claim.  That statement explained the circumstances of the injury during service, and requested information on why VA refused dental treatment which had been provided to the Veteran for many years.  In the August 2013 rating decision, the RO granted service connection for dental treatment purposes for loss of teeth due to fracture of left body of mandible due to combat wounds or trauma and continued the noncompensable rating for the residuals of left mandible fracture.  Notably, this decision did not address the issue of entitlement to an earlier effective date for residuals of a fracture of the left mandible.  

The Board notes that the issue of an earlier effective date for a grant of service connection for residuals of fracture of the body of the left mandible was denied in the September 2014 SOC, but was not previously adjudicated by the RO in the August 2013 rating decision, or any previous rating action.  

The Veteran filed a timely notice of disagreement in September 2013.  In the September 2014 statement of the case (SOC), the RO reiterated the grant of service connection for the purposes of dental treatment for loss of teeth due to closed fracture of the left mandible.  While not addressed in the August 2013; the RO also added and then denied the new issue of entitlement to an earlier effective date for a grant of service connection for residuals of fracture of the body of the left mandible in the September 2014 SOC. Essentially, this was the first decision of the RO addressing a claim for an earlier effective date for the grant of service connection. 

Whether the Veteran intended to file a claim for an earlier effective date for a grant of entitlement to service connection for residuals of fracture of the left mandible is moot as the February 1972 decision was final and VA has no authority to adjudicate a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Therefore, the Board finds that denial of the claim for an earlier effective date for a grant of entitlement to service connection for residuals of fracture of the left mandible is warranted.  


ORDER

Entitlement to service connection for compensation purposes for loss of teeth due to closed fracture to left body of mandible is denied.  

Entitlement to a compensable disability rating for residuals of fracture, body of left mandible is denied.  

Entitlement to an earlier effective date for the grant of entitlement to service connection for residuals of fracture, body of left mandible is denied. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


